DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1--20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
Each of the independent claims, claims 1, 18 and 20, recites “identifying one or more morphological variables of the waveform based on the ultrasound data,” “identifying one or more categories that correspond to a range of combinations of the morphological variables,” “determine a probability that the waveform belongs to each of the one or more predetermined categories,” and “categorizing the waveform as belonging to one of the one or more categories.” These limitations under their broadest reasonable interpretation, cover performance in the mind but for recitation of a generic computer component. That is other than processing (claim 1) and the processing circuit (claim 20), nothing precludes these steps from being performed in the mind or with the aid of pen and paper. For example in context, the claims encompass a user viewing the waveform and mentally identifying the morphological variables of the waveform, identifying a category that correspond to a range of combinations of the morphological variables, mathematically determining the probability of the waveform, and categorizing the waveform. If a claim limitation under its broadest reasonable 
This judicial exception is not integrated into a practical application because the claim 20 recites  the generally recited “processing circuit”, which do not add a meaningful limitation to the abstract ideas because they amount to simply implementing the abstract idea on a generally mentioned computer program. See MPEP 2106. Additionally, the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by a computer. Further, the additional steps of “processing a signal containing ultrasound data about the waveform” (claim 1), “collect data from the waveform” (claim 20), and “displays the one of the one or more predetermined categories and the probability determined by the processing circuit” can represent insignificant extra-solution activity (i.e. pre solution data gathering and post solution data display) which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, the probe and output device of claim 20 are general system elements related to the insignificant extra solution activity steps that do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Lastly, the additional elements, either solely or combination, fail to provide an inventive concept that would amount to significantly more than the judicial exception. Therefore, the independent claims 1 and 20, are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
With regard to claim 3, the claim recites “determining a probability that the waveform belongs to the one or more categories; and visualizing the one or more categories comprises displaying the probability.” These limitations, under its broadest reasonable interpretation, covers performance in the mind but for recitation of a generic computer component (i.e. processing). Nothing precludes this step from practically being performed in the mind. A user can mentally/mathematically determine the 
Further, with regards to claims 2-17 and 19, the limitations further limit the abstract idea and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are all rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4, the claim recites, in lines 1, “…one or more morphological variables comprise: a first variable… a second variable… a third variable…”.  The claim therefore sets forth that there may be one morphological variable that comprise a plurality of variables (i.e. first, second, third variables).  It is unclear how the one morphological variable may be comprised of a plurality of variables Therefore, the claim is indefinite under 35 USC 112b. For examination purposes, it is assumed that the limitation is intended to refer to a “plurality of morphological variables” instead of “one” morphological variable.   
With regard to claim 8, the claim recites, in lines 5-7, “the second category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as strong…” The second category is recited with the same criteria as the first category in the claim. It is unclear if the second category is meant to be the same as the first or if it is to be established with its own criteria. With that, the claim is indefinite under 35 USC 112b.
Claims 5-7 and 9-10 are also indefinite by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorpe et al., “Decision Criteria for Large Vessel Occlusion Using Transcranial Doppler Waveform Morphology”, Frontiers in Neurology vol. 9 art. 847 (17 October 2018), pg. 1-10.
Regarding claim 1, Thorpe et al. teach (Fig. 1 and 2) a method of categorizing a waveform comprising: 
processing a signal containing ultrasound data about the waveform (“Average beat waveforms from each recorded depth interval were extracted using a combination automated beat identification algorithm with manual checking/editing. In this procedure, individual beats within each interval were first identified automatically using an internally developed beat extraction tool, and displayed to the user for manual confirmation/editing.” (pg. 3, right column, Processing, full para. 1, lines 1-6)); 
identifying one or more morphological variables of the waveform based on the ultrasound data (“Toward the aim of quantifying TCD waveform morphology for the purpose of LVO identification, we have recently proposed a diagnostic biomarker termed Velocity Curvature Index (VCI) (25, 26). Mathematically, it is a straightforward extension of the concept of graph curvature; one which is sensitive to the morphological structure of the pathological waveforms first described by Demchuk et al. (10).” (pg. 2, right column, full para. 2, lines 1-7), “VCI is an application of the curvature metric specific to TCD which quantifies the degree to which a beat is blunted and/or dampened. Since curvature is a nonlinear function sensitive to small inflections associated with high frequency noise, we first smooth the average beat waveform via convolution with the Hanning window (9 ms). Moreover, we elect to consider only curvature associated with the beat systolic complex, where the signal-to-noise ratio is presumably greatest. The systolic complex, or “beat canopy,” comprises the proportion of the beat with the highest velocities and richest morphological structure.” (pg. 3, right column, VCI, full para. 1, lines 3-13), note that VCI and VAI correspond to the morphological variables that serve as indicators for the waveforms placed in a certain category); 

categorizing the waveform as belonging to one of the one or more categories (“…instructs the operator to categorize waveforms according to evidence of stroke-related pathology; namely dampened, blunted, minimal, or absent signal. A number of additional TCD exam methodologies with different criterion for LVO assessment have been published (15, 17). Typically, CBFV and power M-mode (PMD) waveforms are obtained for flow through the Middle, Anterior, and Posterior Cerebral Arteries (MCA, ACA, and PCA) in each cerebral hemisphere, as well as the Internal Carotid Arteries (ICA). Heuristic assessments are then made based on numerous features, including relative velocities, collateral flow, PMD resistance signatures, and the presence of pathological waveform morphologies.” (pg. 2, left column, Introduction, full para. 3, lines 5-17), “First, the low VCI threshold (VCIMIN) was fit using all the training data. Subjects with paired VCI below the threshold were predicted as LVO, and set aside. Next, the high VCI threshold (VCIMAX) was fit from the remaining data. Subjects with supra-threshold VCI were predicted as IHC, and set aside. Finally, the remaining data was used to fit the VAI threshold (VAICRIT), with sub/supra-threshold subjects predicted as LVO/IHC, respectively. Specifically, 
Regarding claim 2, Thorpe et al. teach (Fig. 1) visualizing the one or more categories (Fig. 1 shows example beat waveforms from IHC (A), and LVO (B) groups (i.e. categories), along with associated group averages (C,D)).
Regarding claim 11, Thorpe et al. teach that the waveform corresponds to blood flow of a subject (“Transcranial Doppler (TCD) ultrasound is a reliable diagnostic tool for assessing the presence and severity of LVO (8–11), which has the additional advantages of being non-invasive, inexpensive, and portable. Because it directly measures Cerebral Blood Flow Velocity (CBFV), TCD is a strong candidate technology for prehospital diagnosis and assessment of LVO.” (pg. 2, left column, Introduction, full para. 2, lines 1-6), “Since Doppler velocities scale with the cosine of the incident angle between the ultrasound beam and underlying blood flow (31), TCD waveforms for a given vessel with the highest measured velocities are assumed to most accurately reflect reality.” (pg. 3, right column, Processing, full para. 2, lines 1-4)).
Regarding claim 12, Thorpe et al. teach that the one or more categories correspond to one or more pathologies of the subject (“…it is a straightforward extension of the concept of graph curvature; one which is sensitive to the morphological structure of the pathological waveforms first described by Demchuk et al. (10). In this work we retrospectively compare the diagnostic utility of VCI to that of a standard Velocity Asymmetry Index (VAI) for the detection of LVO in a clinical subject population collected in-hospital.” (pg. 2, right column, full para. 2, lines 4-10), “…instructs the operator to categorize waveforms according to evidence of stroke-related pathology; namely dampened, blunted, minimal, or absent signal. A number of additional TCD exam methodologies with different criterion for 
Regarding claim 13, Thorpe et al. teach that one of the one or more pathologies comprise one or more of stroke, intracranial hypertension, and mild traumatic brain injury (“For stroke diagnosis, specialized training is required to inspect flow velocity and morphology across multiple vessels and depths in both cerebral hemispheres.” (pg. 2, left column, Introduction, full para. 3, lines 1-3), “The validation of objective Transcranial Doppler (TCD) metrics for LVO detection could provide first responders with requisite tools for informing stroke transfer decisions, dramatically improving patient care.” (pg. 1, Background, lines 3-5), “LVO subjects were more physiologically/cognitively impaired as assessed by National Institute of Health Stroke Scale (NIHSS)…” (pg. 6, left column, Subject Demographics, full para. 1, lines 22-24), “To our knowledge, this work represents the first published LVO 
Regarding claim 15, Thorpe et al. teach a Transcranial Doppler (TCD) transducer collects the ultrasound data and identifies the one or more morphological features of the waveform (“TCD scans were acquired by a trained technician using 2 MHz hand-held ultrasound probes. CBFV signals associated with the left/right MCA were identified via insonation through the transtemporal window.” (pg. 3, left column, Recording, para. 1, lines 1-2, right column, para. 1, lines 1-2)).
Regarding claim 16, Thorpe et al. teach an automated algorithm is instructed to perform the method (“Average beat waveforms from each recorded depth interval were extracted using a combination automated beat identification algorithm with manual checking/editing.” (pg. 3, right column, Processing, full para. 1, lines 1-3)).
Regarding claim 17, Thorpe et al. teach that the signal comprises samples (“For both VCI and VAI, resultant group samples were not normally distributed. Accordingly, we tested significance of observed differences in group distributions for each feature using the Mann-Whitney U test statistic.” (pg. 4, right column, Feature Statistical Analysis, full para. 1, lines 1-4)); 
processing the signal containing ultrasound data comprises determining the waveform based on the samples, the waveform being an representative waveform of the samples (“The U-statistic is directly proportional to the common language effect size (by a factor of the product of the group sample sizes under comparison), which is equivalent to the area under the Receiver Operating Characteristic curve (ROC-AUC). Additionally, we computed ROC curves detailing separability of subject group distributions (LVO vs. IHC) for each feature.” (pg. 4, right column, Feature Statistical Analysis, full para. 1, lines 4-11)); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al., “Decision Criteria for Large Vessel Occlusion Using Transcranial Doppler Waveform Morphology”, Frontiers in Neurology vol. 9 art. 847 (17 October 2018), pg. 1-10, in view of Fadem et al. (WO 2006026548).
Regarding claim 3, Thorpe et al. teach the method set forth above but fail to teach that categorizing the waveform as belonging to the one of the one or more categories comprises determining a probability that the waveform belongs to the one or more categories; and visualizing the one or more categories comprises displaying the probability.
In the same field of waveform classification, Fadem et al. teach determining a probability that the waveform belongs to the one or more categories (“The classification accuracy of the classifier for each channel m and time-instant k combination can be determined from the probability of classification error which is given by P.sub.m.sup.r{k)=.Math.P^klc)P.sub.c (3) c=l where Pj.sub.n {k I c) is the probability of misclassifying z.sub.m.sup.r (k) when the true category of z.sub.m.sup.r (k) is c and P.sub.c is the a priori probability of class c. The classification accuracy of the classifier, expressed as a 
It would be obvious to one skilled in the art before the effective filing date to modify Thorpe et al. by determining a probability that the waveform belongs to the one or more categories and  displaying the probability, as taught by Fadem et al., in order to improve classification (Para. [0132]).
Regarding claim 18, Thorpe et al. teach a method of visualizing waveforms of blood flow of a subject comprising: 
collecting data about a waveform using ultrasound insonation (“CBFV signals associated with the left/right MCA were identified via insonation through the transtemporal window.” (pg. 3, left column, Recording, para. 1, line 2, right column, lines 1-2)); 
automatically identifying one or more morphological variables of the waveform from the data (“…individual beats within each interval were first identified automatically using an internally developed beat extraction tool, and displayed to the user for manual confirmation/editing.” (pg. 3, right column, Processing, full para. 1, lines 4-6), “Toward the aim of quantifying TCD waveform morphology for the purpose of LVO identification, we have recently proposed a diagnostic biomarker termed Velocity Curvature Index (VCI) (25, 26). Mathematically, it is a straightforward extension of the concept of graph curvature; one which is sensitive to the morphological structure of the pathological waveforms first described by Demchuk et al. (10).” (pg. 2, right column, full para. 2, lines 1-7), “VCI is an application of 
automatically referencing one or more predetermined categories that correspond to a range of combinations of the morphological variables (“One of the most cited papers for stroke diagnosis using TCD was published by Demchuk et al. (10), which instructs the operator to categorize waveforms according to evidence of stroke-related pathology; namely dampened, blunted, minimal, or absent signal. A number of additional TCD exam methodologies with different criterion for LVO assessment have been published.” (pg. 2, left column, Introduction, full para. 3, lines 3-10), “…combine VCI and VAI into a single binary classifier with simple and intuitive decision criteria. The approach adopted here is to augment the bilateral VCI assessment such that subject pairs with VCI less than some low critical threshold are classified as LVO, whereas pairs exceeding some high critical threshold are classified as IHC.” (pg. 5, left column, Decision Tree Classifier, full para. 1, lines 1-6), note that LVO and IHC correspond to the categories that the waveforms are classified into once the VCI is determined as above or below threshold); 
categorizing the waveform as belonging to one of the one or more categories (“…instructs the operator to categorize waveforms according to evidence of stroke-related pathology; namely dampened, blunted, minimal, or absent signal. A number of additional TCD exam methodologies with different criterion for LVO assessment have been published (15, 17). Typically, CBFV and power M-mode 
displaying the one of the one or more categories (Fig. 1 shows the waveforms and their associated categories (LVO or IHC)).
However, Thorpe et al. fail to teach automatically determining a probability that the waveform belongs to each of the one or more categories and indicating the probability that the waveform falls into each of the one or more categories.
In the same field of waveform classification, Fadem et al. teach automatically determining a probability that the waveform belongs to each of the one or more categories (“The classification accuracy of the classifier for each channel m and time-instant k combination can be determined from the probability of classification error which is given by P.sub.m.sup.r{k)=.Math.P^klc)P.sub.c (3) c=l where Pj.sub.n {k I c) is the probability of misclassifying z.sub.m.sup.r (k) when the true category of z.sub.m.sup.r (k) is c and P.sub.c is the a priori probability of class c. The classification accuracy of the 
It would be obvious to one skilled in the art before the effective filing date to modify Thorpe et al. by automatically determining a probability that the waveform belongs to the one or more categories and indicating the probability that the waveform falls into each of the one or more categories, as taught by Fadem et al., in order to improve classification (Para. [0132]).
Regarding claim 20, Thorpe et al. teach a device for visualizing categorization of a waveform wherein the device comprises: 
a probe that collects data from the waveform (“TCD scans were acquired by a trained technician using 2 MHz hand-held ultrasound probes.” (pg. 3, left column, Recording, para. 1, lines 1-2)); 
a processing circuit configured to (“…custom software (Python 2.7; Kivy 1.9) running on Windows 10.” (pg. 3, right column, para. 1, lines 11-12)): 
identify one or more morphological variables of the waveform from the data (“Toward the aim of quantifying TCD waveform morphology for the purpose of LVO identification, we have recently proposed a diagnostic biomarker termed Velocity Curvature Index (VCI) (25, 26). Mathematically, it is a straightforward extension of the concept of graph curvature; one which is sensitive to the morphological structure of the pathological waveforms first described by Demchuk et al. (10).” (pg. 2, right column, full para. 2, lines 1-7), “VCI is an application of the curvature metric specific to TCD which quantifies the 
reference one or more predetermined categories that correspond to a range of combinations of the morphological variables (“One of the most cited papers for stroke diagnosis using TCD was published by Demchuk et al. (10), which instructs the operator to categorize waveforms according to evidence of stroke-related pathology; namely dampened, blunted, minimal, or absent signal. A number of additional TCD exam methodologies with different criterion for LVO assessment have been published.” (pg. 2, left column, Introduction, full para. 3, lines 3-10), “…combine VCI and VAI into a single binary classifier with simple and intuitive decision criteria. The approach adopted here is to augment the bilateral VCI assessment such that subject pairs with VCI less than some low critical threshold are classified as LVO, whereas pairs exceeding some high critical threshold are classified as IHC.” (pg. 5, left column, Decision Tree Classifier, full para. 1, lines 1-6), note that LVO and IHC correspond to the categories that the waveforms are classified into once the VCI is determined as above or below threshold); and
categorize the waveform as belonging to one of the one or more predetermined categories (“…instructs the operator to categorize waveforms according to evidence of stroke-related pathology; namely dampened, blunted, minimal, or absent signal. A number of additional TCD exam methodologies with different criterion for LVO assessment have been published (15, 17). Typically, CBFV and power M-mode (PMD) waveforms are obtained for flow through the Middle, Anterior, and Posterior Cerebral 
an output device (“…displayed to the user…” (pg. 3, right column, Processing, full para. 1, line 6)), wherein the output device displays the one of the one or more predetermined categories (Fig. 1 shows the waveforms and their associated categories (LVO or IHC)).
However, Thorpe et al. fail to teach determining a probability that the waveform belongs to each of the one or more predetermined categories and displaying the probability.
In the same field of waveform classification, Fadem et al. teach determining a probability that the waveform belongs to the one or more categories (“The classification accuracy of the classifier for each channel m and time-instant k combination can be determined from the probability of classification error which is given by P.sub.m.sup.r{k)=.Math.P^klc)P.sub.c (3) c=l where Pj.sub.n {k I c) is the probability of misclassifying z.sub.m.sup.r (k) when the true category of z.sub.m.sup.r (k) is c and P.sub.c is the a priori probability of class c. The classification accuracy of the classifier, expressed as a percentage, for z.sub.m.sup.r (k) is then given by a.sub.m.sup.r(k) = [1-P^k)] x 100%.” (Para. [0078])); 
It would be obvious to one skilled in the art before the effective filing date to modify Thorpe et al. by determining a probability that the waveform belongs to the one or more categories and  displaying the probability, as taught by Fadem et al., in order to improve classification (Para. [0132]).

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al., “Decision Criteria for Large Vessel Occlusion Using Transcranial Doppler Waveform Morphology”, Frontiers in Neurology vol. 9 art. 847 (17 October 2018), pg. 1-10, in view of Hamilton et al. (US 20160256130) and Hanlo et al., “Monitoring Intracranial Dynamics by Transcranial Doppler – A New Doppler Index: Transystolic Time”, Ultrasound in Med. & Biol. Vol. 21 no. 5 (1995), pg. 613-621.
Regarding claim 4, Thorpe et al. teach the method and modified Thorpe et al. teach the device and method set forth above, including one or more morphological parameters (VCI/VAI) but fail to teach that that the one or more morphological variables comprise: a first variable comprising an absolute peak onset of the waveform; a second variable comprising a length of a canopy of the waveform; and a third variable comprising one or more of a number of one or more auxiliary peaks of the waveform or prominence of the one or more auxiliary peaks of the waveform.
In the same field of waveform characterization, Hamilton et al. teach (Fig. 3 and 4) that the one or more morphological variables comprise: 

and 
a third variable comprising one or more of a number of one or more auxiliary peaks of the waveform or prominence of the one or more auxiliary peaks of the waveform (“…three subpeaks of the representative pulse are designated among several peak candidates. The insert in FIG. 3 illustrates a typical representative pulse with six landmarks, {P1, P2, P3, V1, V2, V3}, which include three subpeaks and three subtroughs.” (Para. [0072]), “…the structural features (i.e., subpeaks, subtroughs, landmarks) are further characterized through metrics, which are used to identify the ICP status and other neurological conditions or neurological indicators (cerebrovascular reactivity, autoregulation, and neurovascular coupling). In certain approaches, a total greater than 100 structural metrics can be extracted from the representative pulse in association with subpeaks and other structural features. These metrics may include latency, amplitude, curvature, slope, and ratios between subpeaks.” (Para. [0073])).
It would be obvious to one skilled in the art before the effective filing date to modify Thorpe et al. by having a first variable comprising an absolute peak onset of the waveform, and a third variable comprising one or more of a 
However, Thorpe et al. and Hamilton et al. fail to teach a second variable comprising a length of a canopy of a waveform.
In the same field of transcranial Doppler, Hanlo et al. teach (Fig. 5) a second variable comprising a length of a canopy of the waveform (“A mathematical description of the shape of the curve was derived and the importance of the variations in the width of the systolic peak could be demonstrated. The new time-related Doppler index (TST), therefore, is defined as the width of the systolic peak at the level of (Fig. 5):                          
                            
                                
                                    V
                                
                                
                                    t
                                    s
                                    t
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            p
                                            s
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            e
                                            d
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    ” (pg. 617, The Trans Systolic Time (TST), right column, lines 1-8), note that the width of the systolic peak corresponds to the length of the canopy/peak in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify Thorpe et al. in view of Hamilton et al. to include a second variable comprising a length of a canopy of a waveform, as taught by Hanlo et al., in order to reliably show a change in ICP (pg. 619, right column, full para. 1, lines 1-4, pg. 620, left column, line 1 and Abstract, lines 12-13).
Regarding claims 5 and 6, Thorpe et al. teach (Fig. 2) that visualizing the one or more categories comprises mapping: 
the first variable along a first axis (Fig. 2 shows the variable VCI on the first axis); 
the second variable along a second axis (Fig. 2 shows the variable VAI on the second axis).
Thorpe et al. further teach (Fig. 2) that each of the one or more categories corresponds to a designated area within a two-dimensional space defined by the first axis and the second axis (Fig. 2 shows the space that defines the two categories (LVO and IHC), “The approach adopted here is to augment the bilateral VCI assessment such that subject pairs with VCI less than some low critical 
However, though Thorpe et al. do disclose that the variables are visualized along the axes in order to provide a determination of a neurological condition (see Figure 2), Thorpe et al. fail to teach the third variable on a third axis and that the designated area is within “three-dimensional space” defined by the first, second and third axes.
In the same field of waveform characterization, Hamilton et al. teach that 3 or more variables (i.e. along with first and second variables, a third variable is considered) are defined as metrics/variables corresponding to the landmarks of the waveforms and can be used to provide a determination of a neurological condition (“…the structural features (i.e., subpeaks, subtroughs, landmarks) are further characterized through metrics, which are used to identify the ICP status and other neurological conditions or neurological indicators (cerebrovascular reactivity, autoregulation, and neurovascular coupling). In certain approaches, a total greater than 100 structural metrics can be extracted from the representative pulse in association with subpeaks and other structural features. These metrics may include latency, amplitude, curvature, slope, and ratios between subpeaks.” (Para. [0073])). Note that by modifying and adding a third variable to the determination of neurological conditions of Thorpe et al., it would have been obvious to one of ordinary skill in the art to have a third axis added to plot the additional variable in the plot used for neurological condition determination of Thorpe et al..


Regarding claim 7, Thorpe et al. teach the method and modified Thorpe et al. teach the device and method set forth above but fail to teach the first variable is categorized as early or late; the second variable is categorized as wide or narrow; and the third variable is categorized as weak or strong.
In the same field of waveform characterization, Hamilton et al. teach (Fig. 4) that the first variable is categorized as early or late; the second variable is categorized as wide or narrow; and the third variable is categorized as weak or strong, by teaching the comparison of normal waveforms (i.e. normal ICP/low or no intracranial hypertension) to non-normal waveforms (i.e. abnormal ICP/high intracranial hypertension). Fig. 4 shows waveforms with normal ICP mean values on the top row against waveforms that show hypertension (i.e. high mean ICP values) (“…examples of CBFV waveforms associated with various mean ICP values: Top row (normal) and bottom row (hypertensive).” (Para. [0027])). From those waveforms, it is shown that the peaks occur earlier or later with respect to the time (i.e. first variable), the width of the peaks can be can be widened or narrowed in the case that there is an abnormality (i.e. second variable), relative to the top row (normal) waveforms, and the prominence/existence of the auxiliary peaks can be diminished or shallowed (“The difference between the second and third subpeak amplitudes is greater in CBFV representative waveforms associated with high mean ICP pulses than it is in those associated with normal mean ICP pulses. In certain approaches, the subpeak size and/or difference between subpeak amplitudes is used to characterize the ICP as normal or IH.” (Para. [0074])). This comparison of the variables corresponds to the claimed limitation by 
It would be obvious to one skilled in the art before the effective filing date to modify Thorpe et al. by teaching that the first variable is categorized as early or late; the second variable is categorized as wide or narrow; and the third variable is categorized as weak or strong, as taught by Hamilton et al., in order to characterize the neurological diagnosis as normal or otherwise (Para. [0074]).
Regarding claim 8, Thorpe et al. teach the method and modified Thorpe et al. teach the device and method set forth above but fail to teach the first category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as strong; the second category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as strong; the third category in response to determining that the first variable is categorized as early, the second variable is categorized as narrow, and the third variable is categorized as weak; and the fourth category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as weak.
In the same field of waveform characterization, Hamilton et al. teach (Fig. 4) that the first category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as strong; the second category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as strong; the third category in response to determining that the first variable is categorized as early, the second variable is categorized as narrow, and the third variable is categorized as weak; and the fourth category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as weak by teaching the comparison of normal waveforms (i.e. normal ICP/low or no intracranial 
It would be obvious to one skilled in the art before the effective filing date to modify Thorpe et al. by teaching that the first category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as strong; the second category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as strong; the third category in response to determining that the first variable is categorized as early, the second variable is categorized as narrow, and the third variable is categorized as weak; and the fourth category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as weak, as taught by Hamilton et al., in order to characterize the neurological diagnosis as normal or otherwise (Para. [0074]).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al., “Decision Criteria for Large Vessel Occlusion Using Transcranial Doppler Waveform Morphology”, Frontiers in Neurology vol. 9 art. 847 (17 October 2018), pg. 1-10, in view of Hamilton et al. (US 20160256130) and Hanlo et al., “Monitoring Intracranial Dynamics by Transcranial Doppler – A New Doppler Index: Transystolic Time”, Ultrasound in Med. & Biol. Vol. 21 no. 5 (1995), pg. 613-621 as applied to claim 8 above, and further in view of Bathala et al. “Transcranial doppler: Technique and common findings (Part 1)”, Ann Indian Acad Neurol. 2013 Apr; vol. 16 no. 2: pg. 1-4.
	
Regarding claim 9, Thorpe et al. teach the method and modified Thorpe et al. teach the device and method set forth above, including that there are one or more categories but fail to teach specifically that the first category corresponds to the blood flow through the one or more cerebral arteries being normal; the third category corresponds to the blood flow through the one or more cerebral arteries being occluded; and the fourth category corresponds to the blood flow through the one or more cerebral arteries being blunted.
In the same field of waveform classification, Bathala et al. teach (Fig. 2b and 4a-c) that the first category corresponds to the blood flow through the one or more cerebral arteries being normal; the third category corresponds to the blood flow through the one or more cerebral arteries being occluded; and the fourth category corresponds to the blood flow through the one or more cerebral arteries being blunted. Fig. 2b shows “The normal spectral waveform shows a sharp systolic upstroke and stepwise deceleration with positive end-diastolic flow.” (pg. 3, line 7). In comparison to the waveforms in Fig. 4a-c, the normal waveform shows the absolute peak to be at a slant and occurring later than the peaks in Fig. 4a-c. The indication of stepwise deceleration shows that the decent of the 
It would be obvious to one skilled in the art before the effective filing date to modify modified Thorpe et al. by teaching that the first category corresponds to the blood flow through the one or more cerebral arteries being normal; the third category corresponds to the blood flow through the one or more cerebral arteries being occluded; and the fourth category corresponds to the blood flow through the one or more cerebral arteries being blunted, as taught by Bathala et al., in order to identify flow characteristics in an arterial segment and identify cerebral hemodynamics patterns in normal individuals as well as various disease states (pg. 3, lines 2-3).
Regarding claim 10, Thorpe et al. (Fig. 2) teach that the designated areas of two or more categories overlap (Fig. 2 shows the designated areas for the two categories (LVO and IHC) and the overlapping regions/criteria. The plot shows that there are points each category corresponding to the opposite region) (pg. 5, Fig. 2).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al., “Decision Criteria for Large Vessel Occlusion Using Transcranial Doppler Waveform Morphology”, Frontiers in Neurology vol. 9 art. 847 (17 October 2018), pg. 1-10, in view of Fadem et al. (WO 2006026548) as applied to claim 18 above, and further in view of Hamilton et al. (US 20160256130) and Hanlo et al., “Monitoring Intracranial Dynamics by Transcranial Doppler – A New Doppler Index: Transystolic Time”, Ultrasound in Med. & Biol. Vol. 21 no. 5 (1995), pg. 613-621.
Regarding claim 19, Thorpe et al. teach the method set forth above, including one or more morphological parameters (VCI/VAI) but fail to teach a first variable of the one or more morphological variables comprises an absolute peak onset of the waveform; a second variable of the one or more 
In the same field of waveform characterization, Hamilton et al. teach (Fig. 3 and 4): 
a first variable of the one or more morphological variables comprises an absolute peak onset of the waveform (“…subpeak amplitudes may be used to characterize the ICP as normal or IH.” (Para. [0019]), “…based on the curvature of the signal such that the peak is the location with maximal absolute curvature…” (Para. [0072]) , “a total greater than 100 structural metrics can be extracted from the representative pulse in association with subpeaks and other structural features. These metrics may include latency, amplitude, curvature, slope, and ratios between subpeaks.” (Para. [0073]), “…the subpeak size and/or difference between subpeak amplitudes is used to characterize the ICP as normal or IH.” (Para. [0074])); 
; and 
a third variable of the one or more morphological variables comprises one of a number or prominence of an auxiliary peak of the waveform (“…three subpeaks of the representative pulse are designated among several peak candidates. The insert in FIG. 3 illustrates a typical representative pulse with six landmarks, {P1, P2, P3, V1, V2, V3}, which include three subpeaks and three subtroughs.” (Para. [0072]), “…the structural features (i.e., subpeaks, subtroughs, landmarks) are further characterized through metrics, which are used to identify the ICP status and other neurological conditions or neurological indicators (cerebrovascular reactivity, autoregulation, and neurovascular coupling). In certain approaches, a total greater than 100 structural metrics can be extracted from the representative 
It would be obvious to one skilled in the art before the effective filing date to modify Thorpe et al. by having a first variable comprising an absolute peak onset of the waveform, and a third variable comprising one or more of a number of one or more auxiliary peaks of the waveform or prominence of the one or more auxiliary peaks of the waveform, as taught by Hamilton et al., in order to be able to effectively identify the ICP status and other neurological conditions (Para. [0073]).
However, Thorpe et al. and Hamilton et al. fail to teach a second variable comprising a length of a canopy of a waveform.
In the same field of transcranial Doppler, Hanlo et al. teach (Fig. 5) a second variable comprising a length of a canopy of the waveform (“A mathematical description of the shape of the curve was derived and the importance of the variations in the width of the systolic peak could be demonstrated. The new time-related Doppler index (TST), therefore, is defined as the width of the systolic peak at the level of (Fig. 5):                          
                            
                                
                                    V
                                
                                
                                    t
                                    s
                                    t
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            p
                                            s
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            e
                                            d
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    ” (pg. 617, The Trans Systolic Time (TST), right column, lines 1-8), note that the width of the systolic peak corresponds to the length of the canopy/peak in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify Thorpe et al. in view of Hamilton et al. to include a second variable comprising a length of a canopy of a waveform, as taught by Hanlo et al., in order to reliably show a change in ICP (pg. 619, right column, full para. 1, lines 1-4, pg. 620, left column, line 1 and Abstract, lines 12-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamilton et al. (US 20170188993) refers to systems and methods for determining clinical indications. This subject matter is relevant to that of the present application; therefore it is regarding as relevant prior art.
Demchuk et al., “Specific Transcranial Doppler Flow Findings Related to the Presence and Site of Arterial Occlusion”, Stroke vol. 31 no. 1 (January 2000), pg. 140-146. This subject matter is relevant to that of the present application; therefore it is regarding as relevant prior art.
Hamilton et al. (US 20190216433) refers to a waveform visualization tool for facilitating medical diagnosis. This subject matter is relevant to that of the present application; therefore it is regarding as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.C./               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793